Opinion issued May 6, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00046-CR
          01-04-00047-CR
____________

JASON DUMONT HENSLEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause Nos. 03CR0180 and 03CR3014



 
SUBSTITUTE  MEMORANDUM  OPINION
           On April 29, 2004, this Court issued its memorandum opinion and judgments
dismissing the above-referenced appeals.  The April 29, 2004 opinion and judgments
in cause numbers 01-04-00046-CR and 01-04-00047-CR are ordered withdrawn,
and this substitute opinion is issued in its place.
          Appellant  filed a motion to dismiss the appeals in cause numbers 03CR0180
and 03CR3014.  The motion complies with the Texas Rules of Appellate Procedure. 
See Tex. R. App. P. 42.2(a).
          Accordingly, the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).